DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
           Applicants submit that Zhou does NOT indicate "determining, subsequent to transmitting in the UL over the second UE beam after the beam switch, whether a correct UL timing adjustment has been made." Zhou is directed to uplink timing adjustments within beam switching. Zhou discloses that when a beam switch occurs, uplink timing can be adjusted. After the timing adjustment, the UE performs UL transmission in accordance with the adjusted timing. This, at best, is an indication that when the beam switch occurs, timing is adjusted, and then the UL transmissions take place after the timing adjustment. 
However, there is nothing in Zhou that even remotely indicates whether any check is performed after the UL transmission takes place. In particular, there is indication in Zhou of verifying whether or not the timing adjustments made after the beam switching was actually correct or not.
.

Claim Interpretation

           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
          Such claim limitation(s) is/are: “means for monitoring a first beam pair (BPL)”, “means for monitoring a second BPL”, “means for deciding”, “means for beam switching” and “means for transmitting”, “means for determining”, “means for triggering” in claim 21 and “means for adjusting”,   in claim 23.

A review of the specification shows corresponding structure for “means for monitoring a first beam pair (BPL)” in Fig.8 (#810) and recited in Paragraph 0011 and 0078 – 0080, where the first BPL may be monitored to determine a first link quality metric and a first propagation delay of the first BPL. The UE may receive a first downlink (DL) reference signal from the network node over the first network beam. The UE may determine the first propagation delay by tracking a time of arrival of the first DL reference signal over the first network beam.



A review of the specification shows corresponding structure for “means for deciding” in Fig.8 (#830) and recited in Paragraph 0071 and 0083, where the network node may decide to make the beam switch based on reports from the UE and the UE may be informed of the network node's decision at block 830. When the reports indicate that the second link quality metric is higher than the first link quality metric, the network node may inform (e.g., via a message or signaling) the UE to switch beams.

A review of the specification shows corresponding structure for “means for beam switching” in Fig.8 (#850) and recited in Paragraphs 0011 and 0083, where beam switching is performed from the a BPL to another BPL to communicate with the network node such that the UE switches uplink (UL) transmission from over the UE beam to over the other UE beam.

           A review of the specification shows corresponding structure for “means for transmitting” in Fig.8 (#870) and recited in Paragraphs 0011 and 0083, where transmitting 
           A review of the specification shows corresponding structure for “means for determining” in Fig.8 (#890) and recited in Paragraphs 0115.

           A review of the specification shows corresponding structure for “means for triggering” in Fig.8 (#870) and recited in Paragraphs 0011 and 0083,

           A review of the specification shows corresponding structure for “means for adjusting” in Fig.9 (#920) and recited in Paragraph 0097, where the UE may adjust the UL timing to correspond to a propagation delay difference, which is a difference between the first and second propagation delays.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

           Claims 1 – 2 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (2013/0301619) in view of Zhou et al (WO 2020/041757).

             Re claim 1, Singh teaches of a method of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: monitoring a first beam pair link (BPL) (beam pair, I1, J1, Fig.8, 
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after beam switching, the UE can adjust its uplink timing up to                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. 

             Re claim 21, Singh teaches of a method of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: means for monitoring a first beam pair link (BPL) (beam pair, I1, J1, Fig.8, Paragraphs 0068 – 0069) to determine a first link quality metric (link quality, Paragraphs 0069 and 0082) and a first propagation delay of the first BPL (propagation delay, Paragraphs 0068 and 0072 and T1, Fig.1), the UE currently in communication with a network node over the first BPL comprising a first network beam (BS beam, I1, Paragraph 0069) and a first UE beam (MS beam, J1, Paragraph 0069), the UE receiving a first downlink (DL) reference signal (PSCH/SSCH/BCH, Paragraphs 0071 and 0107) from the network node over the first network beam, and the UE determining the first propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival (downlink timing, Paragraphs 0068, 0071 – 0072 and 0107) of the first DL reference signal (PSCH/SSCH, Paragraphs 0064 – 0068 and 0107) over the first network beam (I1, Fig.8) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); means for monitoring a second BPL (beam pair, I2, J2, Fig.8, Paragraphs 0068 – 0069) to determine a second link quality metric (link quality, Paragraphs 0069 and 0082) and a second propagation delay of the second BPL (propagation delay, Paragraphs 0068 and 0072 and T2, Fig.1), the second BPL comprising a second network beam (BS beam, I2, Paragraph 0069) and a second UE beam (MS beam, J2, Paragraph 0069), the UE receiving a second DL reference signal (PSCH/SSCH, Paragraphs 0064 – 0068 and 0107) from the network node over the second network beam (I2, Fig.8), and the UE determining the second propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival of the This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); means for deciding, based on signaling from a network node or autonomously by the UE, whether a beam switch should be made (Paragraph 0088); beam switching, when it is determined that the beam switch should be made, from a first BPL to a second BPL to communicate with the network node such that the UE switches uplink (UL) transmission from over the first UE beam to over the second UE beam (Paragraphs 0038 and 0088) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); and means for transmitting, after the beam switch is made, in the UL over the second UE beam using UL timing adjusted (TA, Paragraphs 0106 – 0108) based on the first link quality metric, the second link quality metric, the first propagation delay, or the second propagation delay, or any combination thereof (Paragraphs 0088 and 0106 – 0108) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); means for determining, subsequent to beam switching (Paragraph 0088), whether (Paragraph 0084) a correct UL timing adjustment (time advance, TA, Paragraphs 0090 – 0092 and uplink time alignment, Paragraph 0091) has been made (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation); and means for triggering a random access channel (RACH) procedure (Figures 4 and 10, Paragraph 0091) when it is determined that the correct UL timing adjustment has not been made (RACH transmission to provide uplink timing alignment, Paragraphs 0090 – 0093) (This element is interpreted under 35 U.S.C. 112(f) as described above in the Claim Interpretation). Singh does not specifically 
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after beam switching, the UE can adjust its uplink timing up to                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. 

             Re claims 2 and 22, Singh teaches of wherein there are a plurality of BPLs between the network node and the UE including the first and second BPLs (see Fig.8), wherein each BPL comprises a network beam (I beam, Fig.8) and a UE beam (J beam, Fig.8), and wherein for each BPL, a link quality metric of the BPL is determined based on signal-to-noise-ratios (SNRs) of one or more downlink signals (SNR, Paragraphs 0069 and 0082), or signal-to-interference-and-noise-ratios (SINRs) of the one or more downlink signals, or reference signal received powers (RSRPs) of the one or more downlink signals, or any combination thereof.

           Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Singh and Zhou in view of Lee et al (US 2018/0219717).

            Re claim 3, Singh and Zhou teach all the limitations of claim 1 as well as Singh teaches of a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (ΔT = T2 – T1, Paragraphs 0074 – 0075). However, Singh and Zhou do not specifically teach of wherein when the second link quality metric is at or above a high link quality threshold, the UL timing is adjusted, prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay.
           Lee teaches of a second link quality metric (τ’1 – τ’2) is at or above a high link quality threshold (τ1 – τ2), the UL timing is adjusted (as shown in Fig.7), prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (τ’1 – τ’2) (Paragraphs 0060 – 0064).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have UL timing adjusted based on the comparison of a second link quality metric with a high link quality threshold for avoiding intersymbol interference.

           Claims 11 – 12 and 26 – 27 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Zhou and further in view of Weng et al (US 2012/0014371).

Re claim 11, Singh teaches of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: a transceiver; and a processor coupled to the transceiver (Paragraph 0005), wherein the processor, and/or the transceiver are configured to: monitor a first beam pair link (BPL) to determine a first link quality metric and a first propagation delay of the first BPL, the UE currently in communication with a network node over the first BPL comprising a first network beam and a first UE beam, the UE receiving a first downlink (DL) reference signal from the network node over the first network beam, and the processor determining the first propagation delay by tracking a time of arrival of the first DL reference signal over the first network beam; monitor a second BPL to determine a second link quality metric and a second propagation delay of the second BPL, the second BPL comprising a second network beam and a second UE beam, the UE receiving a second DL reference signal from the network node over the second network beam, and the processor determining the second propagation delay by tracking a time of arrival of the second DL reference signal over the second network beam; determine, based on signaling from the network node or autonomously, whether a beam switch should be made; beam switching, when it is determined that the beam switch should be made, from the first BPL to the second BPL to communicate with the network node such that the UE switches uplink (UL) transmission from over the first UE beam to over the second UE beam; and transmit, after the beam switch is made, in the UL over the second UE beam using adjusted UL timing, the adjusted UL timing being adjusted based on the first link quality metric, the second link quality metric, the first propagation delay, or the second propagation delay, or any combination thereof; determine, subsequent to beam switching (Paragraph 0088), whether (Paragraph 0084) a correct UL timing adjustment (time advance, TA, Paragraphs 
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after beam switching, the UE can adjust its uplink timing up to                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            Weng teaches of a memory containing instructions for execution by processor in a mobile device (Paragraph 0115).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the processor coupled to a memory for containing instructions for executing the method by the processor in the mobile device.



             Re claim 26, Singh teaches of a method of a user equipment (UE) (MS, Figures 3 – 4 and 8), comprising: monitoring a first beam pair link (BPL) (beam pair, I1, J1, Fig.8, Paragraphs 0068 – 0069) to determine a first link quality metric (link quality, Paragraphs 0069 and 0082) and a first propagation delay of the first BPL (propagation delay, Paragraphs 0068 and 0072 and T1, Fig.1), the UE currently in communication with a network node over the first BPL comprising a first network beam (BS beam, I1, Paragraph 0069) and a first UE beam (MS beam, J1, Paragraph 0069), the UE receiving a first downlink (DL) reference signal (PSCH/SSCH/BCH, Paragraphs 0071 and 0107) from the network node over the first network beam, and the UE determining the first propagation delay (T1, Fig.8 and Paragraphs 0068 and 0071 – 0072) by tracking a time of arrival (downlink timing, Paragraphs 0068, 0071 – 0072 and 0107) of the first DL reference signal (PSCH/SSCH, Paragraphs 0064 – 0068 and 0107) over the first network beam (I1, Fig.8); monitoring a second BPL (beam pair, I2, J2, Fig.8, Paragraphs 0068 – 0069) to determine a second link quality metric (link quality, Paragraphs 0069 and 0082) and a second 
            Zhou teaches of determining, subsequent to transmitting in the UL over the second UE beam after the beam switch (timing adjustment after beam switching, Paragraphs 0024 – 0028), whether a correct UL timing adjustment has been made (after beam switching, the UE can adjust its uplink timing up to                         
                            ±
                            ∆
                             
                            ,
                        
                     Paragraphs 0024 – 0025, beam failure event, Paragraphs 0035 – 0036 and 0053 – 0058).
            Weng teaches of a computer readable medium having computer executable instructions stored thereon which, when executed by a computer, cause the computer to implement a method in a mobile device (Paragraphs 0039 and 0189).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined whether a correct UL timing adjustment has been made after the beam switch so as to whether to declare a beam failure event. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a non-transitory computer-readable medium storing computer-executable instructions for a user equipment for its storage capacity, portability, where data cannot be changed and for preventing accidental erasure of programs or files.

             Re claim 27, Singh teaches of wherein there are a plurality of BPLs between the network node and the UE including the first and second BPLs (see Fig.8), wherein each .

           Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Singh, Zhou and Weng in view of Lee.

            Re claim 13, Singh, Zhou and Weng teach all the limitations of claim 11 as well as Sing teaches of a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (ΔT = T2 – T1, Paragraphs 0074 – 0075). However, Singh, Zhou and Weng do not specifically teach of wherein when the second link quality metric is at or above a high link quality threshold, the UL timing is adjusted, prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay.
           Lee teaches of a second link quality metric (τ’1 – τ’2) is at or above a high link quality threshold (τ1 – τ2), the UL timing is adjusted (as shown in Fig.7), prior to transmitting in the UL over the second UE beam, to correspond to a propagation delay difference, the propagation delay difference being a difference between the first propagation delay and the second propagation delay (τ’1 – τ’2) (Paragraphs 0060 – 0064).
.

Allowable Subject Matter

              Claims 4 – 7, 9 – 10, 14 – 17, 19 – 20, 23 – 25 and 28 – 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/